11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Hallmark Specialty Insurance                * From the 358th District
Company and Unitrin County                    Court of Ector County,
Mutual Insurance Company,                     Trial Court No. D-131,540.

Vs. No. 11-12-00082-CV                      * November 27, 2013

Manriquez Trucking,                        * Memorandum Opinion by Wright, C.J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we render judgment that Hallmark
Specialty Insurance Company and Unitrin County Mutual Insurance Company do
not have a duty to defend Manriquez Trucking in the underlying suit. Because we
reverse the trial court’s judgment, we also reverse the trial court’s award of
attorney’s fees to Manriquez. We remand the issue of an award of attorney’s fees to
the trial court for further proceedings consistent with the opinion issued by this
court. The costs incurred by reason of this appeal are taxed against Manriquez
Trucking.